KELLY, Circuit Judge,
concurring in part and dissenting in part.
This case tests the boundaries of several of the most capacious provisions of federal *1225criminal law. I agree with the court that Mr. Camick’s convictions for mail fraud, wire fraud, and a material false statement must be reversed. I also agree that each of the associated aggravated identity theft convictions must be reversed. And, I agree that much of the .restitution Mr. Camick was ordered to pay was improper. I dissent only as to the court’s conclusion that Mr. Camick’s filing of an ultimately unsuccessful lawsuit against Ms. Wattley is sufficient to support'his conviction for obstruction of justice under 18 U.S.C. § 1513(e). In my view, no rational juror could find, beyond a reasonable doubt, that Mr. Camick had the requisite intent to retaliate against Ms. Wattley for her involvement in the criminal proceedings against him. Section 1513(e), like each of the other criminal laws at issue in this case, cannot be stretched so far as to encompass Mr. Camick’s conduct.
On July 19, 2013, Mr. Camick filed a pro se civil rights lawsuit against Ms. Wattley and several others involved with the 2011 reporting of Mr. Camick’s allegedly stolen truck- — -an event wholly unrelated to the other charges in this case.1 The court concludes that, because Mr. Camiek’s suit was filed after he discovered Ms. Wattley would be a witness against him in criminal proceedings, and because his suit ultimately was found to lack merit, a rational juror could have concluded the lawsuit was filed with retaliatory intent. I disagree.
First, although timing “can be circumstantial evidence of retaliatory intent,” Poole v. Cty. of Otero, 271 F.3d 955, 961 (10th Cir.2001) (emphasis added), it is not here. Mr. Camick sought to have Ms. Wattley charged for falsely reporting a stolen vehicle long before the instant criminal proceedings against Mr. Camick were initiated. Ms. Wattley testified that she was aware Mr. Camick “had asked the New Mexico authorities to bring criminal action against [her] for filing a false police report” in April 2012 — nearly a year be.fore he was indicted in the present criminal proceedings. 3 R. 484. Moreover, as the court acknowledges, Mr. Camick discussed bringing civil rights claims against Ms. Wattley with a criminal defense attorney in January 2013 — again, prior to his indictment in this case. Id. at 644-45. The attorney declined representation and suggested Mr. Camick seek other counsel.
This timeline of events belies the conclusion that Mr. Camick filed suit to retaliate against Ms. Wattley for her involvement in the criminal case against him.2 Furthermore, this is not a case like Poole, where the allegedly retaliatory action was taken within one week of the protected activity. 271 F.3d at 958. Mr. Camick filed the civil rights suit against Ms. Wattley nearly four months after he was indicted and nearly three months after he learned she would be a witness against him. 3 R. 52. This court has held elsewhere that an inference of retaliatory intent “can only be made ... where ‘close temporal proximity’ exists” between the protected activity and alleged*1226ly retaliatory action.3 Candelaria v. EG & G Energy Measurements, Inc., 33 F.3d 1259, 1262 (10th Cir.1994) (emphasis added) (citation omitted); see Burrus v. United Tel. Co. of Kan., Inc., 683 F.2d 339, 343 (10th Cir.1982). Notably, we have rejected an inference of retaliatory motive where adverse action came three to four months after protected activity. See Conner v. Schnuck Mkts., Inc., 121 F.3d 1390, 1395 (10th Cir.1997) (four months); Richmond v. ONEOK, Inc., 120 F.3d 205, 209 (10th Cir.1997) (three months); see also Meiners v. Univ. of Kan., 359 F.3d 1222, 1231 (10th Cir.2004) (no inference of causal connection where adverse action came at least two months and one week after protected activity); Hansen v. Alta Ski Lifts Co., 141 F.3d 1184, at *3 (10th Cir.1998) (unpublished table decision) (“[A] period of three or four months or more between the protected activity and the adverse action generally is insufficient to support an inference of causation.”). In short, the timing of Mr. Camick’s lawsuit against Ms. Watt-ley does not support an inference of retaliatory intent.
The only remaining evidence of Mr. Camick’s retaliatory intent is that his civil rights lawsuit contained some disputed allegations and was ultimately found to be without merit. The claims were not frivolous, vexatious, or malicious (unlike the cases relied on by the court4) — the district court simply. found them to be without merit. Further, the court did not reject Mr. Camick’s state law claims against Ms. Wattley on the merits — it simply declined to exercise supplemental jurisdiction over them. II Supp. R. 341^2. Drawing any inference of retaliatory intent from these facts is entirely unwarranted, especially here, where Mr. Camick brought his claims pro se and was entitled to have his pleadings construed liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Obstruction of justice charges under § 1513(e) carry a term of imprisonment of up to ten' years. As such, I am deeply hesitant to rest Mr. Camick’s conviction on so thin a reed. Doing so will chill potential litigants’ exercise of their established constitutional right to access the courts. See Bounds v. Smith, 430 U.S. 817, 821, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977).
For the foregoing reasons, I respectfully dissent.

. Mr. Camick’s suit named Ms. Wattley, the District Court of Cowley County, the Winfield Police Department, Attorney General Eric Holder, KaiTraxx LLC, Cowley County D.A. Christopher Smith, Winfield Police Department Officer Nicole Hills, and U.S. Attorney Barry Grissom. II Supp. R. at 322. The fact that Mr. Camick filed suit against a host of parties beyond just Ms. Wattley further undercuts the government’s contention that he filed the suit to retaliate against Ms. Wattley.


. Notably, Mr. Camick filed suit on July 19, 2013, exactly two years after Ms. Wattley reported the truck as stolen on July 19, 2011. This supports Mr. Camick’s assertion that he filed suit immediately before he believed the applicable limitations period would expire.


. Like the court, we find no Tenth Circuit authority discussing an inference of retaliatory intent based on temporal proximity in the specific context of an obstruction charge and thus rely on cases discussing the inference in other contexts.


. See United States v. Hopkins, 509 Fed.Appx. 765, 782-85 & n. 14 (10th Cir.2013) (unpublished) (upholding an obstruction enhancement (not a conviction) based partially (not exclusively) on defendant’s filing of "frivolous” (not simply nonmeritorious) lawsuits and a "frivolous” bankruptcy petition); see also United States v. Lewis, 411 F.3d 838, 843-46 (7th Cir.2005) (holding that district court did not abuse its discretion in issuing protective order halting lawsuit against witness that "on its face appear[ed] to be vexatious”); United States v. Rosnow, 977 F.2d 399, 410 (8th Cir.1992) (per curiam) (affirming obstruction convictions based on filing of "frivolous federal tort claim” against IRS agents).